Citation Nr: 0502875	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  03-06 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD) and if so whether the 
reopened claim should be granted.

2.  Entitlement to service connection for hypertension as 
secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1967 to January 
1971, with service in the Republic of Vietnam from January 
1968 to December 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

Although the RO, in effect, reopened the veteran's claim for 
service connection for PTSD and adjudicated the claim on the 
merits, the United States Court of Appeals for Veterans 
Claims (Court) has made it clear that even if an RO makes an 
initial determination to reopen a claim, the Board has a 
legal duty under 38 U.S.C.A. §§ 5108 and 7104(b), to review 
the RO's preliminary decision in that regard.  Barnett v. 
Brown, 8 Vet. App. 1, 4 (1995).

The issue of entitlement to service connection for 
hypertension will be addressed in the remand following the 
order section of the decision.


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development with respect to the issue decided herein have 
been completed.

2.  In a March 1996 unappealed rating decision, the RO denied 
the appellant's application to reopen a claim of entitlement 
to service connection for PTSD.

3.  The appellant sought to reopen his claim of entitlement 
to service connection for PTSD in September 2001.

4.  The evidence received since the March 1996 decision 
includes evidence that is not cumulative or redundant of the 
evidence previously of record, relates to an unestablished 
fact necessary to substantiate the claim and raises a 
reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
previously denied claim seeking service connection for PTSD. 
38 C.F.R. § 3.156 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) [codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002) and the regulations implementing it are 
applicable to the appellant's claim to reopen.  

The Act essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108. 38 U.S.C. § 5103A(f).

The Board has determined that the evidence currently of 
record is sufficient to substantiate the appellant's claim to 
reopen.  Therefore, no further development with respect to 
this matter is required under the VCAA or the implementing 
regulations.

II.  New and Material Evidence

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  
The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence previously 
of record, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Entitlement to service connection for a PTSD was initially 
denied on the merits by Board decision of December 1988, on 
the basis that the evidence failed to show a diagnosis of 
PTSD.  The veteran's attempt to reopen his claim was last 
finally denied in a Mach 1996 rating action.  The evidence of 
record at that time included no medical evidence of a 
diagnosis of PTSD.

The evidence received since the March 1996 rating action 
includes a November 2001 mental health consultation note 
showing a diagnostic impression of PTSD (Vietnam stressors).  
This relevant medical evidence is not cumulative or redundant 
of the evidence previously of record and is sufficient to 
establish a reasonable possibility of substantiating the 
claim.  Accordingly, it is new and material and reopening of 
the claim is in order.  


ORDER

New and material evidence having been presented, reopening of 
the claim seeking service connection for PTSD is granted.


REMAND

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), [38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)] and the regulations implementing it are applicable to 
the veteran's reopened claim for service connection for PTSD 
and his claim for service connection for hypertension.

Although the RO informed the veteran of the evidence and 
information necessary to reopen the PTSD claim, it has not 
provided adequate notice of the evidence necessary to 
substantiate the claim for service connection for PTSD, or 
adequately responded to the claim for service connection for 
hypertension secondary to the service-connected diabetes 
mellitus.

In particular, the veteran has not been properly apprised of 
the types of the evidence and information that he should 
submit, and the assistance that VA will provide to obtain 
evidence on his behalf.  Although the RO sent the veteran two 
letters dated in October 2001 and November 2001, and there is 
some recitation of the criteria for service connection 
criteria for PTSD in the January 2003 statement of the case, 
the veteran has also not been adequately informed of the need 
for verifiable details concerning his alleged service 
stressors.  Demonstratively, in a Report of Contact dated in 
October 2001, the RO indicated that the veteran's wife had 
called to inquire as to what types of evidence were required 
to substantiate the claim, which tends to support the need 
for further notification.  In addition, the Board notes that 
the veteran has not provided verifiable details pertinent to 
his alleged stressors, and should be advised to do so.  The 
Board has concluded that further RO actions are required to 
comply with the VCAA and the implementing regulations 
pertinent to the claims.

Regarding entitlement to service connection for hypertension 
on a secondary basis, a July 2002 VA examiner noted that 
hypertension was diagnosed in 1982, and predated the 
diagnosis of diabetes mellitus; however, there is no 
indication that the claims folder was reviewed by the 
examiner.  The record includes psychiatric treatment notes 
dated in December 1989 and January 1990 from the veteran's 
treating physician, Dr. Symanski, referencing diabetes 
treatment.  Also, letters from a private treating physician, 
Dr. Bahl, dated in October 2002 and January 2003, confirm 
that hypertension was diagnosed in 1998, many years after 
diagnosis of diabetes.  

Although Dr. Bahl opined in a January 2003 letter that 
hypertension was a result of diabetes, the Board finds this 
opinion vague and inadequate for adjudication of the claim.  
There is no indication that Dr. Bahl reviewed the veteran's 
claims folder, and no rationale or basis was provided for the 
opinion.  The Board believes that further development of the 
medical evidence pertinent to hypertension is required to 
determine whether hypertension is related to the service-
connected diabetes mellitus.

Accordingly, this case is REMANDED to the RO (via the Appeals 
Management Center in Washington, D.C.) for the following 
actions:

1.  The RO should issue a letter to the 
appellant providing him with the notice 
required under 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159 (2004), pertaining to his 
claims for service connection for PTSD, 
and hypertension secondary to the 
service-connected diabetes mellitus.  The 
veteran should be specifically advised of 
the need for verifiable details of 
alleged stressors for PTSD.

2.  The RO should then undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran, to include 
pertinent VA and private treatment 
records for hypertension.  If the RO is 
unable to obtain any pertinent evidence 
identified by the veteran, it should so 
inform the veteran and his representative 
and request them to provide the 
outstanding evidence.

3.  Thereafter, the veteran should also 
be afforded a VA examination by a 
physician with appropriate expertise to 
determine the nature and etiology of his 
hypertension.  The claims folders must be 
made available to and reviewed by the 
examiner, and such review noted in the 
examination report.  Based upon the 
examination results and review of the 
claims folders, the examiner should 
provide an opinion with respect to any 
currently present hypertension as to 
whether it is at least as likely as not 
that the disorder was caused or 
chronically worsened by the service-
connected diabetes mellitus.  The 
rationale for all opinions expressed 
should also be provided.

4.  The RO should also undertake any 
other indicated development.

5.  Then, the RO should readjudicate the 
issues on appeal based on a de novo 
review of all pertinent evidence.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO 
should issue a supplemental statement of 
the case and afford the veteran and his 
representative an appropriate opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for further 
appellate action, if otherwise in order. 

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant has the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


